Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 1 of 18




                         EXHIBIT 1
DocuSign Envelope ID: 859D332E-F8CD-483B-9FAD-F3D4BD83B84A
                        Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 2 of 18
                                                        Subscription Services Agreement



         This Subscription Services Agreement (“Agreement”) is entered into as of the date of the last party to sign below (“Effective
         Date”) between Oracle America, Inc. (“Oracle”), and the entity which has executed this Agreement as identified in the signature
         block below (“Customer”). Capitalized terms not defined elsewhere in this Agreement shall have the meaning given to them in
         the Definitions section below. Oracle and Customer hereby agree as follows:

         Definitions.

         “Affiliates” means any entity which directly or indirectly, through one or more intermediaries, controls, or is controlled by, or
         is under common control with a party to this Agreement, by way of majority voting stock ownership or the ability to otherwise
         direct or cause the direction of the management and policies of such party, for as long as such control exists.

         “Confidential Information” means, except as set forth in the following paragraph: (a) Customer Data; (b) the terms of this
         Agreement and (c) any commercial, financial, marketing, business, technical or other data, security measures and procedures,
         know-how or other information disclosed by or on behalf of the disclosing party to the receiving party for purposes arising out
         of or in connection with this Agreement, that: (i) in the case of information in tangible form, is marked “confidential” or
         “proprietary;” (ii) in the case of information disclosed orally, visually or any other intangible form, is designated confidential or
         proprietary at the time of disclosure, and if disclosed orally, is summarized in reasonable detail in a writing delivered to the
         receiving party within ten (10) days following disclosure; (iii) under the circumstances, a person exercising reasonable business
         judgment would understand to be confidential or proprietary; and (iv) will include any reproduction of such information in any
         form or medium, or any part of such information.

         Notwithstanding the foregoing, the following shall not be Confidential Information: (1) information that was in the public domain
         at the time of its disclosure, or which becomes public domain property through no fault of the receiving party; (2) information
         that was rightfully in the receiving party’s possession without restriction prior to disclosure; (3) information that was rightfully
         disclosed to the receiving party by a third party without restriction (4) information that was independently developed by
         employees and/or contractors of the receiving party who did not have access to and without use of or reference to the disclosing
         party’s Confidential Information; and (5) aggregate data collected or generated by Oracle or on behalf of Oracle regarding
         Oracle’s products and services (for purposes of providing or improving Oracle products and services, benchmarking system
         performance, preparing statistics and system metrics, marketing and other purposes) that does not contain any personal
         information and other Customer-specific information.

         “Customer Data” means all electronic data or information submitted to and stored in the Service by Users.

         “Electronic Communications” means any transfer of signs, signals, text, images, sounds, data or intelligence of any nature
         transmitted in whole or part electronically received and/or transmitted through the Service.

         “Estimate/Order Form” means an Oracle estimate, renewal notification or order form in the name of and executed by
         Customer or its Affiliate and accepted by Oracle which specifies the Service, and any Support Services and/or Professional
         Services to be provided by Oracle subject to the terms of this Agreement.

         “Help Documentation” means the online English language help center documentation describing the Service features,
         including User Guides which may be updated from time to time.

         “Professional Services” means the general consulting, implementation and/or training services to be provided to Customer
         pursuant to: (i) a Professional Services Addendum attached hereto as Exhibit A and (ii) a Statement of Work (as defined in
         such addendum).

         “Service” means, collectively, the NetSuite online business application suite (and any optionally procured modules) (the
         “NetSuite Service”) and/or the OpenAir online Professional Services Automation application suite (and any optionally procured
         modules) (the “OpenAir Service”) as described in the applicable User Guides that is procured by Customer from Oracle in the
         Estimate/Order Form and any subsequent Estimate/Order Form from time to time, including associated offline components,
         but excluding Third Party Applications, Support Services and Professional Services.

         “SuiteApp.com” means the Oracle online directory of applications that interoperate with the Service, located at
         http://www.netsuite.com/suiteapp or at any successor websites.

         “Support Services” means the supplemental, fee-based technical support services to be provided to Customer for the Service
         pursuant to the terms for Support Services, found at www.netsuite.com/supportterms, or such other URL as specified by
         Oracle.




         Oracle Subscription Services Agreement (v010118)         Page 1 of 12            Oracle America, Inc - Confidential Information
DocuSign Envelope ID: 859D332E-F8CD-483B-9FAD-F3D4BD83B84A
                       Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 3 of 18
                                                         Subscription Services Agreement


         “Third Party Applications” means applications, integrations, services, or implementation, customization and other consulting
         services related thereto, provided by a party other than Oracle, as further described in Section 6.5 (“Third Party Applications”)
         that interoperate with the Service, including but not limited to those listed on SuiteApp.com.

         “Users” means individuals who are authorized by Customer or its Affiliate to use the Service pursuant to this Agreement or
         as otherwise defined, restricted or limited in an Estimate/Order Form or amendment to this Agreement, for whom subscriptions
         to a Service have been procured. Users include but are not limited to Customer’s and Customer’s Affiliates’ employees,
         consultants, contractors and agents.

         “User Guides” mean the online English language user guides for the Service, accessible via login at http://www.netsuite.com
         (under “Help”), as updated from time to time. Customer acknowledges that it has had the opportunity to review the User Guides
         through a free trial account made available by Oracle.

         “URL Terms” means the terms with which Customer must comply, which are located at a URL, referenced in this Agreement
         and are hereby incorporated by reference.

         1. Subscription Service. Subject to the terms and conditions of this Agreement and during the Term, Oracle shall make
         the Service available to Customer to be used by Customer’s and its Affiliates’ Users solely for the internal business operations
         of Customer or such Affiliate (as the case may be). The terms of this Agreement shall also apply to updates, and upgrades
         subsequently provided by Oracle to Customer for the Service. Oracle shall host the Service and may update the functionality,
         user interface, usability and other user documentation, training and educational information of, and relating to the Service from
         time to time in its sole discretion and in accordance with this Agreement as part of its ongoing mission to improve the Service
         and customers’ use of the Service.

         2. Estimates/Order Forms. The Service shall be ordered by Customer or its Affiliates pursuant to Estimates/Order Forms.
         Each Estimate/Order Form shall include at a minimum a listing of the Service and any Support Services and/or Professional
         Services being ordered and the associated fees. Except as otherwise provided on the Estimate/Order Form or this Agreement,
         each Estimate/Order Form is non-cancellable and shall be subject to the terms and conditions of this Agreement. For any
         order by Customer’s Affiliate, the term “Customer” shall refer to Customer and such Affiliate(s).

         3.   Restrictions.

         3.1.       General Restrictions. Customer is responsible for all activities conducted under User logins and for Users'
         compliance with this Agreement. Customer must not use, and must ensure that Affiliates do not use, the Service to provide a
         service bureau or outsourced service, and may not rent, resell, sublicense, or permit the concurrent use of a single User login,
         or time-sharing of the Service. Customer shall not and shall not permit any Affiliate, User or other third party to: (a) copy,
         translate, create a derivative work of, reverse engineer, reverse assemble, disassemble, or decompile the Service or any part
         thereof or otherwise attempt to discover any source code or modify the Service in any manner or form unless expressly allowed
         in the Help Documentation; (b) access or use the Service to circumvent or exceed Service account limitations or requirements;
         (c) use the Service for the purpose of building a similar or competitive product or service, (d) obtain unauthorized access to
         the Service (including without limitation permitting access to or use of the Service via another system or tool, the primary effect
         of which is to enable input of requests or transactions by other than authorized Users); (e) use the Service in a manner that is
         in violation of any third party rights of privacy or intellectual property rights; (f) issue or participate in any press release or other
         public statement related to this Agreement or the Service without prior written consent of Oracle; (g) publish, post, upload or
         otherwise transmit Customer Data that contains any viruses, Trojan horses, worms, time bombs, corrupted files or other
         computer programming routines that are intended to damage, detrimentally interfere with, surreptitiously intercept or
         expropriate any systems, data, personal information or property of another; or (h) use or permit the use of any tools in order
         to probe, scan or attempt to penetrate or benchmark the Service. Customer shall comply with all applicable local, state, federal,
         and foreign laws, treaties, regulations, and conventions in connection with this Agreement, including without limitation those
         related to privacy, electronic communications and anti-spam legislation. Customer is responsible for ensuring that its use of
         the Service to store or process credit card data complies with applicable Payment Card Industry Data Security Standards (“PCI
         DSS”) requirements and shall not store credit card and social security data in the Service except in the designated encrypted
         fields for such data. Customer shall comply with the export laws and regulations of the United States and other applicable
         jurisdictions in using the Service and obtain any permits, licenses and authorizations required for such compliance. Without
         limiting the foregoing, (i) Customer represents that it is not named on any U.S. government list of persons or entities prohibited
         from receiving exports, (ii) Customer shall not permit Users to access or use the Service in violation of any U.S. export
         embargo, prohibition or restriction, and (iii) Customer shall comply with all applicable laws regarding the transmission of
         technical data exported from the United States and the country in which its Users are located. Customer will not send any
         Electronic Communication from the Service that is unlawful, harassing, libelous, defamatory or threatening. Customer may
         not, and may not cause or permit others to: (a) use the Service to harass any person; cause damage or injury to any person
         or property; publish any material that is false, defamatory, harassing or obscene; violate privacy rights; promote bigotry, racism,
         hatred or harm; send unsolicited bulk e-mail, junk mail, spam or chain letters; infringe property rights; or otherwise violate
         applicable laws, ordinances or regulations; (b) perform or disclose any benchmarking, availability or performance testing of



         Oracle Subscription Services Agreement (v010118)          Page 2 of 12              Oracle America, Inc - Confidential Information
DocuSign Envelope ID: 859D332E-F8CD-483B-9FAD-F3D4BD83B84A
                       Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 4 of 18
                                                        Subscription Services Agreement


         the Service; or (c) perform or disclose network discovery, port and service identification, vulnerability scanning, password
         cracking, remote access or penetration testing of the Service (the “Acceptable Use Policy”). In addition to other rights that
         Oracle has in this Agreement and Customer Estimate/Order Form, Oracle has the right to take remedial action if the Acceptable
         Use Policy is violated, and such remedial action may include removing or disabling access to material that violates the policy.

         Except as permitted by this Agreement, no part of the Service may be copied, reproduced, distributed, republished, displayed,
         posted or transmitted in any form or by any means. Customer agrees not to access the Service by any means other than
         through the interfaces that are provided by Oracle. Customer shall not do any "mirroring" or "framing" of any part of the Service,
         or create Internet links to the Service which include log-in information, user names, passwords, and/or secure cookies.
         Customer will not in any way express or imply that any opinions contained in Customer’s Electronic Communications are
         endorsed by Oracle. Customer shall ensure that all access and use of the Service by Users is in accordance with the terms
         and conditions of this Agreement. Any action or breach by any of such User shall be deemed an action or breach by Customer.

         3.2.       HIPAA. Customer agrees that: (i) Oracle is not acting on Customer’s behalf as a Business Associate or
         subcontractor; (ii) the Service may not be used to store, maintain, process or transmit protected health information (“PHI”) and
         (iii) the Service will not be used in any manner that would require Oracle or the Service to be compliant with the Health
         Insurance Portability and Accountability Act of 1996, as amended and supplemented (“HIPAA”). In the preceding sentence,
         the terms “Business Associate,” “subcontractor,” “protected health information” or “PHI” shall have the meanings described in
         HIPAA.

         4.       Term, Fee, Payment & Taxes.

         4.1.       Term. The term of this Agreement shall commence on the Effective Date and shall continue for the length of time
         referenced in all Estimate/Order Forms for the Professional Services and Service(s) (the “Term”). The initial subscription term
         of the Service procured by Customer shall continue for the term specified in the applicable Estimate/Order Form. Thereafter,
         this Agreement shall be renewed and the subscription term of the applicable Service shall be renewed as set forth in
         subsequent Estimate/Order Forms (each successive renewal term, a “Renewal Term”). Oracle shall provide Customer with a
         general renewal reminder and a renewal Estimate/Order Form in advance of the end of the then-current term. If Customer
         has not signed and delivered the Estimate/Order Form to Oracle regarding an upcoming Renewal Term prior to the expiration
         of the then current term, then the subscription term for the applicable Service and Users shall be automatically renewed for
         successive Renewal Terms of one (1) year each, unless either party provides written notice of non-renewal to the other at
         least thirty (30) days before such expiration.

         4.2.     Fees and Payment. All fees payable are due within 30 days from the invoice date unless otherwise specified in
         Customer Estimate/Order. All fees are non-refundable, except as otherwise explicitly stated in the applicable Estimate/Order
         Form or this Agreement.

         4.3. The fees and the term of use for additional Users and other items procured during an existing subscription term will co-
         terminate with and be prorated through the end date of the subscription term for the applicable Service. Pricing for subsequent
         renewal Estimate/Order Forms shall be set at then current Oracle pricing, unless otherwise agreed to by the parties. If the
         fees for a feature or functionality of the Service are based on usage of the Service, then Oracle may access and use Customer
         Data as reasonably necessary to determine the fees for the applicable feature or functionality.

         4.4.      Taxes. Oracle fees do not include any local, state, federal or foreign taxes, levies or duties of any nature, including
         value-added, sales use or withholding taxes ("Taxes"). Customer is responsible for paying all Taxes, excluding only taxes
         based on Oracle's net income. If Oracle has the legal obligation to pay or collect Taxes for which Customer is responsible
         under this Section, the appropriate amount shall be invoiced to and paid by Customer unless Customer provides Oracle with
         a valid tax exemption certificate authorized by the appropriate taxing authority.

         5.   Proprietary Rights.

         5.1.     Ownership of Customer Data. As between Oracle and Customer, all title and intellectual property rights in and to
         the Customer Data is owned exclusively by Customer. Customer acknowledges and agrees that in connection with the
         provision of the Service, Oracle may store and maintain Customer Data for a period of time consistent with Oracle’s standard
         business processes for the Service. Following expiration or termination of the Agreement or a Customer account, if applicable,
         Oracle may deactivate the applicable Customer account(s) and delete any data therein.

         5.2.      Oracle Intellectual Property Rights. All rights, title and interest in and to the Service (including without limitation all
         intellectual property rights therein and all modifications, extensions, customizations, scripts or other derivative works of the
         Service provided or developed by Oracle) are owned exclusively by Oracle or its licensors. Except as provided in this
         Agreement, the rights granted to Customer do not convey any rights in the Service, express or implied, or ownership in the
         Service or any intellectual property rights thereto. Customer grants Oracle a royalty free, worldwide, perpetual, irrevocable,



         Oracle Subscription Services Agreement (v010118)         Page 3 of 12            Oracle America, Inc - Confidential Information
DocuSign Envelope ID: 859D332E-F8CD-483B-9FAD-F3D4BD83B84A
                       Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 5 of 18
                                                       Subscription Services Agreement


         transferable right to use, modify, distribute and incorporate into the Service (without attribution of any kind) any suggestions,
         enhancement request, recommendations, proposals, correction or other feedback or information provided by Customer or any
         Users related to the operation or functionality of the Service. Any rights in the Service or Oracle’s intellectual property not
         expressly granted herein by Oracle are reserved by Oracle. Oracle, NetSuite and OpenAir service marks, logos and product
         and service names are marks of Oracle (the "Oracle Marks"). Customer agrees not to display or use the Oracle Marks in any
         manner without Oracle’s express prior written permission. The trademarks, logos and service marks of Third Party Application
         providers ("Marks") are the property of such third parties. Customer is not permitted to use these Marks without the prior written
         consent of such third party which may own the Mark.

         5.3.       US Government Rights. The Service is a “commercial item” as that term is defined at FAR 2.101. If Customer or
         User is a US Federal Government (Government) Executive Agency (as defined in FAR 2.101), Oracle provides the Service,
         including any related software, technology, technical data, and/or professional services in accordance with the following: (a)
         if acquired by or on behalf of any Executive Agency (other than an agency within the Department of Defense (DoD), the
         Government acquires, in accordance with FAR 12.211 (Technical Data) and FAR 12.212 (Computer Software), only those
         rights in technical data and software customarily provided to the public as defined in this Agreement; or (b) if acquired by or
         on behalf of any Executive Agency within the DoD, the Government acquires, in accordance with DFARS 227.7202-3 (Rights
         in commercial computer software or commercial computer software documentation), only those rights in technical data and
         software customarily provided in this Agreement. In addition, DFARS 252.227-7015 (Technical Data – Commercial Items)
         applies to technical data acquired by DoD agencies. Any Federal Legislative Agency or Federal Judicial Agency shall obtain
         only those rights in technical data and software customarily provided to the public as set forth in this Agreement. If any Federal
         Executive Agency, Federal Legislative Agency, or Federal Judicial Agency has a need for rights not conveyed under the terms
         described in this Section, it must negotiate with Oracle to determine if there are acceptable terms for transferring such rights,
         and a mutually acceptable written addendum specifically conveying such rights must be included in any applicable contract or
         agreement to be effective. This U.S. Government Rights Section is in lieu of, and supersedes, any other FAR, DFARS, or
         other clause, provision, or supplemental regulation that addresses Government rights in computer software or technical data
         under this Agreement.

         6.   Terms of Service. Customer agrees to the following terms of service.

         6.1.     Accuracy of Customer’s Contact Information. Customer shall provide accurate, current and complete information
         on Customer’s legal business name, address, email address and phone number, and maintain and promptly update this
         information if it should change.

         6.2       Notice. Any notice required under this Agreement shall be provided to the other party in writing. If Customer has a
         legal dispute with Oracle or if Customer wishes to provide a notice under the Indemnification Section of this Agreement, or if
         Customer becomes subject to insolvency or other similar legal proceedings, Customer will promptly send written notice to:
         Oracle America, Inc., 500 Oracle Parkway, Redwood Shores, CA 94065, Attention: General Counsel, Legal Department.

         6.3.      Users: Passwords, Access and Notification. Customer shall authorize access to and assign unique passwords
         and user names to the number of Users procured by Customer on the Estimate/Order Form. User logins are for designated
         Users and cannot be shared or used by more than one User, but any User login may be permanently reassigned to another
         User as needed. Customer will be responsible for the confidentiality and use of User’s passwords and user names. Customer
         will also be responsible for all Electronic Communications, including those containing business information, account
         registration, account holder information, financial information, Customer Data, and all other data of any kind contained within
         emails or otherwise entered electronically through the Service or under Customer’s account. Oracle will act as though any
         Electronic Communications it receives under Customer’s passwords, user name, and/or account number will have been sent
         by Customer. Customer shall use commercially reasonable efforts to prevent unauthorized access to or use of the Service and
         shall promptly notify Oracle of any unauthorized access or use of the Service and any loss or theft or unauthorized use of any
         User’s password or name and/or Service account numbers.

         6.4.      Transmission of Data. Customer understands that the technical processing and transmission of Customer’s
         Electronic Communications is fundamentally necessary to use of the Service. Customer is responsible for securing DSL, cable
         or another high speed Internet connection and up-to-date “browser” software in order to utilize the Service. Customer expressly
         consents to Oracle’s interception and storage of Electronic Communications and/or Customer Data as needed to provide the
         services hereunder, and Customer acknowledges and understands that Customer’s Electronic Communications will involve
         transmission over the Internet, and over various networks, only part of which may be owned and/or operated by Oracle.
         Customer further acknowledges and understands that Electronic Communications may be accessed by unauthorized parties
         when communicated across the Internet, network communications facilities, telephone or other electronic means. Without
         limiting Oracle’s applicable obligations under Sections 6.8 (Security) or 8 (Confidentiality), Oracle is not responsible for any
         Electronic Communications and/or Customer Data which are delayed, lost, altered, intercepted or stored during the
         transmission of any data whatsoever across networks not owned and/or operated by Oracle, including, but not limited to, the
         Internet and Customer’s local network.




         Oracle Subscription Services Agreement (v010118)       Page 4 of 12             Oracle America, Inc - Confidential Information
DocuSign Envelope ID: 859D332E-F8CD-483B-9FAD-F3D4BD83B84A
                       Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 6 of 18
                                                       Subscription Services Agreement



         6.5.       Third-Party Applications. Oracle or third party providers may offer Third Party Applications. Except as expressly
         set forth in the Estimate/Order Form, Oracle does not warrant any such Third Party Applications, regardless of whether or not
         such Third Party Applications are provided by a third party that is a member of an Oracle partner program or otherwise
         designated by Oracle as “Built For NetSuite,” "certified," "approved" or “recommended.” Any procurement by Customer of
         such Third Party Applications or services is solely between Customer and the applicable third party provider. Customer may
         not use Third Party Applications to enter and/or submit transactions to be processed and/or stored in the Service, unless
         Customer has procured the applicable subscription to the Service for such use and access.

         Oracle is not responsible for any aspect of such Third Party Applications that Customer may procure or connect to through the
         Service, or any interoperation, descriptions, promises, or other information related to the foregoing. If Customer installs or
         enables Third Party Applications for use with the Service, Customer agrees that Oracle may enable such third party providers
         to access Customer Data for the interoperation of such Third Party Applications with the Service, and any exchange of data
         or other interaction between Customer and a third party provider is solely between Customer and such third party provider
         pursuant to a separate privacy policy or other terms governing Customer’s access to or use of the Third Party Applications.
         Oracle shall not be responsible for any disclosure, modification or deletion of Customer Data resulting from any such access
         by Third Party Applications or third party providers. No procurement of such Third Party Applications is required to use the
         Service. If Customer was referred to Oracle by a member of one of Oracle’s partner programs, Customer hereby authorizes
         Oracle to provide such member or its successor entity with access to Oracle’s business information related to the procurement
         and use of the Service pursuant to this Agreement, including but not limited to User names and email addresses, support
         cases and billing/payment information.

         6.6.    Support Services and Professional Services. As part of the Service, Oracle will provide Customer with Help
         Documentation and other online resources to assist Customer in its use of the Service. Oracle also offers optional “for fee”
         Support Services and Professional Services.

         6.7.     Service Level. During the Term, the Service will meet the service level specified in the “Service Level Commitment”
         listed on the Oracle website located at www.netsuite.com/slc, or such other URL as specified by Oracle, which is hereby
         incorporated by reference. If the Service fails to achieve the service level, then Customer will be entitled, as its sole and
         exclusive remedy, to a credit for the Service in accordance with the terms set forth in the Service Level Commitment. The
         Service’s system logs and other records shall be used for calculating any service level events.

         6.8.      Security. Oracle shall maintain commercially reasonable administrative, physical and technical safeguards designed
         for the protection, confidentiality and integrity of Customer Data. During the Term, Oracle shall maintain PCI DSS compliance
         for the portions of the Oracle Service that store and process credit card data. Any changes made to the Service by the
         Customer or at the Customer’s direction may affect the Customer’s compliance with PCI DSS requirements and Customer
         shall be solely responsible for ensuring that any such changes are compliant with PCI DSS requirements. For the Service,
         Oracle shall perform an annual third-party audit in accordance with the Statement on Standards for Attestation Engagements
         No. 16 (SSAE 16) and the International Standards for Assurance Engagements No. 3402 (ISAE 3402) and shall obtain a SSAE
         16 (SOC 1) / ISAE 3402 Type II Report. Additionally, Oracle shall perform an annual ISO 27001 audit (or similar security
         standard) for the Service, under the International Organization for Standardization (ISO) 27001 standard. No more than once
         per year, Customer may submit one request for a copy of: (a) Oracle’s final SSAE 16 (SOC 1) / ISAE 3402 Type II Report and
         (b) Oracle’s final ISO 27001 certificate. If similar third party audits, standards and/or certifications become available in the
         future, Oracle may choose to perform such audit and/or certify to such established industry standard selected by Oracle in
         place of those in the preceding sentences.

         6.9. Modifications; Discontinuation of Service.

         6.9.1. To the Service. Oracle may make modifications to the Service or particular components of the Service from time to
         time and will use commercially reasonable efforts to notify Customer of any material modifications. Oracle reserves the right
         to discontinue offering the Service at the conclusion of Customer’s then current subscription term for such Service. Oracle
         shall not be liable to Customer nor to any third party for any modification of the Service as described in this Section.

         6.9.2    To Applicable Terms. If Oracle makes a material change to any applicable URL Terms, then Oracle will notify
         Customer by either sending an email to the notification email address or posting a notice to the administrator in Customer’s
         account. If the change has a material adverse impact on Customer and Customer does not agree to the change, Customer
         must so notify Oracle via legalnotices@netsuite.com within thirty days after receiving notice of the change. If Customer notifies
         Oracle as required, then Customer will remain governed by the URL Terms in effect immediately prior to the change until the
         end of the then current subscription term for the affected service(s). If the affected service(s) is renewed, it will be renewed
         under Oracle's then current URL Terms.

         6.10     Service Monitoring and Analyses




         Oracle Subscription Services Agreement (v010118)       Page 5 of 12            Oracle America, Inc - Confidential Information
DocuSign Envelope ID: 859D332E-F8CD-483B-9FAD-F3D4BD83B84A
                       Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 7 of 18
                                                        Subscription Services Agreement


         6.10.1 Oracle continuously monitors the Service to facilitate Oracle’s operation of the Service; to help resolve Customer
         service requests; to detect and address threats to the functionality, security, integrity, and availability of the Service as well as
         any content, data, or applications in the Service; and to detect and address illegal acts or violations of the Acceptable Use
         Policy. Oracle monitoring tools do not collect or store any Customer Data residing in the Service, except as needed for such
         purposes. Oracle does not monitor, and does not address issues with, non-Oracle software provided by Customer or any of
         Customer’s Users that is stored in, or run on or through, the Service. Information collected by Oracle monitoring tools (excluding
         Customer Data) may also be used to assist in managing Oracle’s product and service portfolio, to help Oracle address
         deficiencies in its product and service offerings, and for license management purposes.

         6.10.2 Oracle may (i) compile statistical and other information related to the performance, operation and use of the Service,
         and (ii) use data from the Service in aggregated form for security and operations management, to create statistical analyses,
         and for research and development purposes (clauses i and ii are collectively referred to as “Service Analyses”). Oracle may
         make Service Analyses publicly available; however, Service Analyses will not incorporate Customer Data, personal information
         or Confidential Information in a form that could serve to identify Customer or any individual. Oracle retains all intellectual
         property rights in Service Analyses.

         7.   Suspension/Termination.

         7.1.     Suspension for Delinquent Account. Oracle reserves the right to suspend Customer’s and any Customer Affiliates’
         access to and/or use of the Service and/or Support Services if any payment is due but unpaid but only after Oracle has provided
         Customer two (2) delinquency notices, and at least thirty (30) days have passed since the transmission of the first notice.
         Customer agrees that Oracle shall not be liable to Customer or to any Customer Affiliate or other third party for any suspension
         pursuant to this Section.

         7.2.       Suspension for Ongoing Harm. Oracle may with reasonably contemporaneous telephonic notice to Customer
         suspend access to the Service if Oracle reasonably concludes that Customer’s Service is being used to engage in denial of
         service attacks, spamming, or illegal activity, and/or use of Customer’s Service is causing immediate, material and ongoing
         harm to Oracle or others. In the event that Oracle suspends access to the Service, Oracle will use commercially reasonable
         efforts to limit the suspension to the offending portion of the Service and work with Customer to resolve the issues causing the
         suspension of Service. Customer agrees that Oracle shall not be liable to Customer nor to any third party for any suspension
         of the Service under such circumstances as described in this Section. Any suspension under this section shall not excuse
         Customer from Customer’s obligation to make payments under this Agreement.

         7.3.     Termination for Cause/Expiration. Either party may immediately terminate this Agreement and all Estimates/Order
         Forms issued hereunder in the event the other party commits a material breach of any provision of this Agreement which is
         not cured within thirty (30) days of written notice from the non-breaching party.

         Such notice by the complaining party shall expressly state all of the reasons for the claimed breach in sufficient detail so as to
         provide the alleged breaching party a meaningful opportunity to cure such alleged breach and shall be sent as set forth in
         Section 6.2 above. Upon termination or expiration of this Agreement, Customer shall have no rights to continue use of the
         Service. If this Agreement is terminated by Customer for any reason other than a termination expressly permitted by this
         Agreement, then Oracle shall be entitled to all of the fees due under this Agreement for the entire Term. If this Agreement is
         terminated as a result of Oracle’s breach of this Agreement, then Customer shall be entitled to a refund of the pro rata portion
         of any subscription fees paid by Customer to Oracle under this Agreement for the terminated portion of the Term.

         8.        Confidentiality. Each party agrees to use the same degree of care that it uses to protect the confidentiality of its
         own confidential information of like kind (at all times exercising at least a commercially reasonable degree of care in the
         protection of such confidential information) not to use or disclose Confidential Information except to the extent necessary to
         perform its obligations or exercise rights under this Agreement or as directed by Customer. Either party may disclose
         Confidential Information on a need to know basis to its Affiliates, contractors and service providers who have executed binding
         written agreements requiring confidentiality and non-use obligations at least as restrictive as those in this Section 8.
         Additionally, Customer must input credit card information and social security numbers only in the fields designated for such
         data in the Service. Either party may disclose Confidential Information to the extent that such disclosure is required by law or
         order of a court or other governmental authority or regulation.

         9.   Warranties, Disclaimers and Exclusive Remedies.

         9.1        Each party represents that it has validly entered into this Agreement and that it has the power and authority to do so.
         Oracle warrants that during the subscription term, Oracle will perform the Service using commercially reasonable care and
         skill in all material respects as described in the User Guides and that Oracle will not materially decrease the functionality
         described in the User Guides during the then-current subscription term. If the Service provided to Customer was not performed




         Oracle Subscription Services Agreement (v010118)         Page 6 of 12            Oracle America, Inc - Confidential Information
DocuSign Envelope ID: 859D332E-F8CD-483B-9FAD-F3D4BD83B84A
                       Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 8 of 18
                                                       Subscription Services Agreement


         as warranted, Customer must promptly provide Oracle with a written notice that describes the deficiency in the Service
         (including, as applicable, the service request number notifying Oracle of the deficiency in the Service) .

         9.2.   ORACLE DOES NOT WARRANT THAT THE SERVICE WILL BE PERFORMED ERROR-FREE OR
         UNINTERRUPTED, THAT ORACLE WILL CORRECT ALL SERVICE ERRORS, OR THAT THE SERVICE WILL MEET
         CUSTOMER’S REQUIREMENTS OR EXPECTATIONS. ORACLE IS NOT RESPONSIBLE FOR ANY ISSUES RELATED TO
         THE PERFORMANCE, OPERATION OR SECURITY OF THE SERVICE THAT ARISE FROM CUSTOMER DATA OR THIRD
         PARTY APPLICATIONS OR SERVICES PROVIDED BY THIRD PARTIES.

         9.3.    FOR ANY BREACH OF THE WARRANTY, CUSTOMER’S EXCLUSIVE REMEDY AND ORACLE’S ENTIRE
         LIABILITY SHALL BE THE CORRECTION OF THE DEFICIENT SERVICE THAT CAUSED THE BREACH OF WARRANTY,
         OR, IF ORACLE CANNOT SUBSTANTIALLY CORRECT THE DEFICIENCY IN A COMMERCIALLY REASONABLE
         MANNER, CUSTOMER MAY END THE DEFICIENT SERVICE AND ORACLE WILL REFUND TO CUSTOMER THE FEES
         FOR THE TERMINATED SERVICE THAT CUSTOMER PRE-PAID TO ORACLE FOR THE PERIOD FOLLOWING THE
         EFFECTIVE DATE OF TERMINATION. .

         9.4   TO THE EXTENT NOT PROHIBITED BY LAW, THESE WARRANTIES ARE EXCLUSIVE AND THERE ARE NO
         OTHER EXPRESS OR IMPLIED WARRANTIES OR CONDITIONS INCLUDING FOR SOFTWARE, HARDWARE, SYSTEMS,
         NETWORKS OR ENVIRONMENTS OR FOR MERCHANTABILITY, SATISFACTORY QUALITY AND FITNESS FOR A
         PARTICULAR PURPOSE.

         10.   Limitations of Liability.

         10.1.   Exclusion of Consequential Damages. TO THE MAXIMUM EXTENT PERMITTED BY LAW, IN NO EVENT SHALL
         EITHER PARTY OR ITS AFFILIATES HAVE ANY LIABILITY TO THE OTHER PARTY OR ITS AFFILIATES ARISING OUT
         OF OR IN CONNECTION WITH THIS AGREEMENT FOR ANY LOST PROFITS OR REVENUE OR FOR INCIDENTAL,
         CONSEQUENTIAL, PUNITIVE, COVER, SPECIAL, RELIANCE OR EXEMPLARY DAMAGES, OR INDIRECT DAMAGES OF
         ANY TYPE OR KIND HOWEVER CAUSED, WHETHER FROM BREACH OR REPUDIATION OF CONTRACT, BREACH OF
         WARRANTY, NEGLIGENCE, OR OTHERWISE (AND WHETHER OR NOT THE PARTY HAS BEEN ADVISED OF THE
         POSSIBILITY OF SUCH DAMAGES). CERTAIN STATES AND/OR JURISDICTIONS DO NOT ALLOW THE EXCLUSION
         OF INCIDENTAL OR CONSEQUENTIAL DAMAGES, IN WHICH CASE SUCH DAMAGES SHALL BE SUBJECT TO THE
         LIMITATIONS SET FORTH IN SECTION 10.2 BELOW.

         10.2.   Limitations on Liability. THE MAXIMUM AGGREGATE LIABILITY OF EITHER PARTY AND ITS AFFILIATES
         ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, WHETHER SUCH LIABILITY ARISES FROM ANY
         CLAIM BASED ON BREACH OR REPUDIATION OF CONTRACT, BREACH OF WARRANTY, NEGLIGENCE, OR
         OTHERWISE, SHALL NOT EXCEED THE TOTAL SUBSCRIPTION FEES PAID FOR THE SERVICE GIVING RISE TO THE
         LIABILITY DURING THE TWELVE (12) MONTH PERIOD IMMEDIATELY PRECEDING THE EVENT OUT OF WHICH THE
         LIABILITY AROSE, BUT IN THE EVENT OF A BREACH OF SECTION 8 OF THIS AGREEMENT, SUCH MAXIMUM
         AGGREGATE LIABILITY SHALL BE INCREASED TO TWO (2) TIMES THE TOTAL SUBSCRIPTION FEES PAID FOR THE
         APPLICABLE SERVICE DURING THE TWELVE (12) MONTH PERIOD IMMEDIATELY PRECEDING THE EVENT OUT OF
         WHICH THE LIABILITY AROSE.

         10.3. Acknowledgement; Exceptions. BOTH PARTIES ACKNOWLEDGE THAT THE FEES REFLECT THE ALLOCATION
         OF RISK SET FORTH IN THIS AGREEMENT AND THAT THE PARTIES WOULD NOT ENTER INTO THIS AGREEMENT
         WITHOUT THESE LIMITATIONS ON THEIR LIABILITY. THE LIMITATIONS OF LIABILITY SET FORTH IN SECTION 10.2
         SHALL NOT APPLY TO: (A) FEES DUE UNDER THIS AGREEMENT; (B) A BREACH OF SECTION 3 OF THIS
         AGREEMENT; OR (C) EITHER PARTY’S DEFENSE AND INDEMNITY OBLIGATIONS EXCEPT AS SET FORTH IN
         SECTION 11 BELOW. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 10, NEITHER PARTY
         SHALL BE LIABLE TO THE OTHER PARTY TO THE EXTENT SUCH LIABILITY WOULD NOT HAVE OCCURRED BUT FOR
         THE OTHER PARTY’S FAILURE TO COMPLY WITH THE TERMS OF THIS AGREEMENT.

         11.   Indemnification.

         11.1.       Infringement. Subject to the terms and conditions set forth in this Section 11, Oracle shall, at its own expense,
         defend Customer from and against any and all allegations, threats, claims, suits, and proceedings brought by third parties
         (collectively “Claims”) alleging that the Service, as used in accordance with this Agreement, infringes such third party’s
         copyrights or trademarks, or misappropriates such third party’s trade secrets and shall indemnify Customer from and against
         liability, damages, and costs finally awarded or entered into in settlement (including, without limitation, reasonable attorneys’
         fees) (collectively, “Losses”) to the extent based upon such Claim(s).

         Oracle will have no liability for Claims or Losses to the extent arising from (a) use of the Service in violation of this Agreement



         Oracle Subscription Services Agreement (v010118)        Page 7 of 12            Oracle America, Inc - Confidential Information
DocuSign Envelope ID: 859D332E-F8CD-483B-9FAD-F3D4BD83B84A
                       Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 9 of 18
                                                       Subscription Services Agreement


         or applicable law, (b) use of the Service after Oracle notifies Customer to discontinue use because of an infringement claim,
         (c) modifications to the Service not made by Oracle or made by Oracle based on Customer specifications or requirements, (d)
         use of the Service in combination with any non-Oracle software, application or service, or (e) services offered by Customer or
         revenue earned by Customer for such services.

         If a Claim of infringement as set forth above is brought or threatened, Oracle shall, at its sole option and expense, use
         commercially reasonable efforts either (a) to procure a license that will protect Customer against such Claim without cost to
         Customer; (b) to modify or replace all or portions of the Service as needed to avoid infringement, such update or replacement
         having substantially similar or better capabilities; or (c) if (a) and (b) are not commercially feasible, terminate the Agreement
         and refund to the Customer a pro-rata refund of the subscription fees paid for under the Agreement for the terminated portion
         of the Term. The rights and remedies granted Customer under this Section 11.1 state Oracle’s entire liability, and Customer's
         exclusive remedy, with respect to any claim of infringement of the intellectual property rights of a third party.

         11.2.    Customer’s Indemnity. Subject to the terms and conditions set forth in this Section 11, Customer shall, at its own
         expense, defend Oracle from and against any and all Claims alleging that the Customer Data or any trademarks or service
         marks, or any use thereof, infringes the copyright or trademark or misappropriates the trade secrets of a third party, or violates
         applicable law; and shall indemnify Oracle from and against liability for any Losses to the extent based upon such Claims.

         11.3.     Indemnification Procedures and Survival. In the event of a potential indemnity obligation under this Section 11,
         the indemnified party shall: (i) promptly notify the indemnifying party in writing of such Claim; (ii) allow the indemnifying party
         to have sole control of its defense and settlement; and (iii) upon request of the indemnifying party, cooperate in all reasonable
         respects, at the indemnifying party’s cost and expense, with the indemnifying party in the investigation, trial, and defense of
         such Claim and any appeal arising therefrom. The indemnification obligations under this Section 11 are expressly conditioned
         upon the indemnified party’s compliance with this Section 11.3 except that failure to notify the indemnifying party of such Claim
         shall not relieve that party of its obligations under this Section 11 but such obligations shall be reduced to the extent of any
         damages attributable to such failure. The indemnification obligations contained in this Section 11 shall survive termination of
         this Agreement for one year.

         12. Governing Law and Jurisdiction. This Agreement is governed by the substantive and procedural laws of the State of
         California and each party agrees to submit to the exclusive jurisdiction of, and venue in, the courts in San Francisco or Santa
         Clara counties in California in any dispute arising out of or relating to this Agreement. The Uniform Computer Information
         Transactions Act does not apply to this Agreement or to orders placed under it.

         13. General Provisions.

         13.1.    Integration. This Agreement incorporates by reference all URL Terms (as applicable), Exhibits and Estimate/Order
         Forms, and this Agreement, together with such referenced items, constitute the entire understanding between Customer and
         Oracle and are intended to be the final and entire expression of their agreement. The parties expressly disclaim any reliance
         on any and all prior discussions, emails, RFP’s and/or agreements between the parties. There are no other verbal agreements,
         representations, warranties undertakings or other agreements between the parties. Under no circumstances will the terms,
         conditions or provisions of any purchase order, invoice or other administrative document issued by Customer in connection to
         this Agreement be deemed to modify, alter or expand the rights, duties or obligations of the parties under, or otherwise modify,
         this Agreement, regardless of any failure of Oracle to object to such terms, provisions, or conditions. The Agreement shall not
         be modified, or amended, except as expressly set forth herein, or in writing and signed or accepted electronically by the party
         against whom the modification, amendment or waiver is to be asserted, or by a properly executed Estimate/Order Form.
         Notwithstanding the above, after execution of this Agreement, and during the electronic provisioning of Customer’s account,
         Customer will be presented with the requirement to “agree” to a click through agreement pertaining to “Main Terms of Service”
         or “Terms of Service” for the Service before Customer’s account can be successfully provisioned. Oracle hereby expressly
         agrees that upon execution of this Agreement such “Main Terms of Service” shall be considered null and void and shall not
         apply in any manner to this Agreement. Customer acknowledges that other click through agreements found at
         www.netsuite.com/termsofservice (or other similar sites) shall apply if optional services or features are subsequently ordered
         or activated. For clarity, such other click through agreements will only apply to such optional services or features.

         13.2.    Other General Provisions. This Agreement shall inure to benefit and bind the parties hereto, their successors and
         assigns, but neither party may assign this Agreement without written consent of the other, except that Oracle may assign
         without consent to a related entity or the successor of all or substantially all of the assignor’s business or assets to which this
         Agreement relates. There are no third-party beneficiaries to this Agreement. This Agreement does not create any joint venture,
         partnership, agency, or employment relationship between the parties, although Oracle reserves the right to name Customer
         as a user of the Service. If any provision is held by a court of competent jurisdiction to be contrary to law, such provision shall
         be eliminated or limited to the minimum extent necessary so that this Agreement shall otherwise remain in full force and effect.
         A waiver of any breach under this Agreement should not constitute a waiver of any other breach or future breach. Neither




         Oracle Subscription Services Agreement (v010118)        Page 8 of 12            Oracle America, Inc - Confidential Information
DocuSign Envelope ID: 859D332E-F8CD-483B-9FAD-F3D4BD83B84A
                       Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 10 of 18
                                                         Subscription Services Agreement


         party shall be liable for loss, delay, nonperformance (including failure to meet the service level commitment but excluding
         payment obligations) to the extent resulting from any force majeure event, including, but not limited to, acts of God, strike, riot,
         fire, explosion, flood, earthquake, natural disaster, terrorism, act of war, civil unrest, criminal acts of third parties, failure of the
         Internet, governmental acts or orders or restrictions, failure of suppliers, labor stoppage or dispute (other than those involving
         Oracle employees), or shortage of materials, provided that such party uses reasonable efforts, under the circumstances, to
         notify the other party of the circumstances causing the delay and to resume performance as soon as possible and any delivery
         date shall be extended accordingly. The Section headings used in this Agreement are included for reference purposes only
         and shall not affect the meaning or interpretation of this Agreement in any way. The Definitions Section and Sections 4.2, 4.3,
         4.4, 5, 7, 8, 9.3, 10, 11, 12, and 13 shall survive the termination or expiration of this Agreement. This Agreement may be
         executed in counterparts and/or by facsimile or electronic signature and if so executed shall be equally binding as an original
         copy of this Agreement executed in ink by both parties.

         THE PARTIES ACKNOWLEDGE THAT THEY HAVE READ THIS AGREEMENT, UNDERSTAND IT AND AGREE TO BE
         BOUND BY ITS TERMS, AND THE PERSON SIGNING ON BEHALF OF EACH HAS BEEN AUTHORIZED TO DO SO. IF
         THE PERSON SIGNING BELOW AS CUSTOMER IS ENTERING INTO THIS AGREEMENT ON BEHALF OF A COMPANY
         OR OTHER LEGAL ENTITY, SUCH PERSON REPRESENTS THAT HE OR SHE HAS THE AUTHORITY TO BIND SUCH
         ENTITY AND ITS AFFILIATES TO THESE TERMS AND CONDITIONS.

         CUSTOMER NAME: Morse Communications, Inc.                            ORACLE AMERICA, INC.

          Authorized Signature:        \signhere_1\                           Authorized Signature:          \signhere_2\

          Print Full Name:      \fullname_1\                                  Print Full Name:        \fullname_2\

          Job Title:       \title_1\                                          Job Title:         \title_2\

          Signature Date:       \datesigned_1\                                Signature Date:          \datesigned_2\
                \email_1\                                                               \email_2\
         Exhibits

         A          Professional Services Addendum




         Oracle Subscription Services Agreement (v010118)          Page 9 of 12              Oracle America, Inc - Confidential Information
DocuSign Envelope ID: 859D332E-F8CD-483B-9FAD-F3D4BD83B84A
                      Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 11 of 18
                                                       Subscription Services Agreement


                                                     Exhibit A – Professional Services Addendum

         THIS PROFESSIONAL SERVICES ADDENDUM ("Addendum") is an addendum to the Subscription Services Agreement (the
         “Agreement”) between Oracle America, Inc. and Customer, as defined in the Agreement.
         Customer has entered into the Agreement for the provision of the Service (as defined therein). If Customer procures Professional
         Services from Oracle then all such services shall be provided pursuant to the terms and conditions herein. Capitalized terms used
         in this Addendum shall have the meaning defined under the Agreement. The terms and conditions of this Addendum are hereby
         incorporated by reference into the Agreement. In the event of conflict between this Addendum and the Agreement, the terms
         and conditions of this Addendum shall prevail with respect to the subject matter herein. The terms in the Statements of Work related
         to the actual rates to be charged and the days and description of the Professional Services to be performed thereunder shall control
         as to the engagement described in that Statement of Work.
         1. Scope of Services. Subject to the terms and conditions of the Agreement and this Addendum, Oracle will provide Customer
         with Professional Services as set forth in the applicable statements of work executed by Oracle and Customer or an Estimate/Order
         Forms executed by Customer (each, a “Statement of Work” or “SOW”). “Deliverable(s)” shall mean the Professional Services,
         deliverables and/or training materials provided pursuant to an SOW. All Statements of Work shall be deemed part of and subject to
         this Addendum.
         1.1. Terms and Conditions for Training.

         1.1.1. Training Deliverables. Customer is solely responsible for any printing, shipping and copying charges for any training
         Deliverables. All electronic and hard copy versions of the training Deliverables are provided for Customer’s internal training purposes
         only. Customer is prohibited from: (a) modifying the training Deliverables, unless otherwise authorized in writing by Oracle or set
         forth in an applicable SOW; (b) reselling or sublicensing any training Deliverables; and (c) utilizing the training Deliverables to
         replicate or attempt to perform the training, unless otherwise authorized in writing by Oracle or set forth in an applicable SOW; and
         (d) developing or attempting to develop any of the products described in such training Deliverables. Customer may not record,
         stream or otherwise capture any performance or aspect of the training Professional Services. Training Deliverables are not subject
         to any maintenance, support or updates.

         1.1.2. For Onsite Delivery. Customer is responsible for providing appropriate training facilities for the training delivery, including
         without limitation Internet connectivity, student access to a Demo Account to which Customer may be granted access (pursuant to
         Section 1.1.3 below), projector, student computers and other reasonable classroom amenities.

         1.1.3. Access to Demo Account. In connection with Oracle’s provision of training hereunder, Oracle may provide attending
         Customer employees (“Training Users”) with temporary and limited access to the Service solely for such Training Users’ non-
         commercial use and receipt of training hereunder (“Demo Account”). Such Training Users’ access to the Demo Account shall be
         subject to the terms and conditions that appear upon the initial provisioning or use of the Demo Account (“Trial Account Agreement”).
         The Trial Account Agreement may also be found at www.netsuite.com/termsofservice. By selecting “I Agree” and/or accessing or
         using the Demo Account enabled for Customer by Oracle, Customer and the Training Users agree to the terms of such Trial Account
         Agreement in connection with Customer’s use and the use by its Training Users of the Demo Account. Oracle has no obligation to
         provide any maintenance, support or updates with respect to Customer’s use of the Demo Account.

         2. Change Management Process. If Customer or Oracle requests a change in any of the specifications, requirements,
         Deliverables, or scope (including drawings and designs) of the Professional Services described in any Statement of Work, the party
         seeking the change shall propose the applicable changes by written notice. Within forty-eight (48) hours of receipt of the written
         notice, each party’s project leads shall meet, either in person or via telephone conference, to discuss and agree upon the proposed
         changes. Oracle will prepare a change order describing the proposed changes to the Statement of Work and the applicable change
         in fees and expenses, if any (each, a “Change Order”). Change Orders are not binding unless and until they are executed by both
         parties. Executed Change Orders shall be deemed part of, and subject to, this Addendum. If the parties disagree about the proposed
         changes, the parties shall promptly escalate the change request to their respective senior management for resolution.
         3. Project Materials.
         3.1 Deliverables. Oracle shall own all rights, title and interest in and to the Deliverables (excluding any Customer Confidential
         Information provided to Oracle for its provisioning of Professional Services), and related intellectual property rights. Oracle shall
         have the right to use any such Customer Confidential Information solely for the purpose of providing the Professional Services to
         Customer hereunder. Deliverables are Oracle Confidential Information and Customer may not reverse engineer, decompile,
         disassemble, translate, copy, reproduce, display, publish, create derivative works of, assign, sell, lease, rent, license, sublicense or
         grant a security interest in all or any portion of the Deliverables. Subject to terms and conditions of the Agreement and this
         Addendum, and during the Term, Oracle hereby provides Customer with a limited, non-exclusive, non-transferable (except in
         connection with an assignment under the General Provisions section of the Agreement applicable to assignment) and terminable
         license to use the Deliverables solely for Customer’s internal operations in connection with its authorized use of the applicable
         Service.



         Oracle Subscription Services Agreement (v010118)       Page 10 of 12            Oracle America, Inc - Confidential Information
DocuSign Envelope ID: 859D332E-F8CD-483B-9FAD-F3D4BD83B84A
                      Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 12 of 18
                                                       Subscription Services Agreement


         3.2 Tools. Notwithstanding any other provision of this Addendum: (i) nothing herein shall be construed to assign or transfer any
         intellectual property rights in the proprietary tools, libraries, know-how, techniques and expertise (“Tools”) used by Oracle to develop
         the Deliverables, and to the extent such Tools are delivered with or as part of the Deliverables, they are licensed, not assigned, to
         Customer, on the same terms as the Deliverables or as otherwise agreed by Customer; and (ii) the term “Deliverables” shall not
         include the Tools. Tools are Oracle Confidential Information. Customer customizations may require the use of the SuiteCloud
         features governed by the SuiteCloud Terms of Service at www.netsuite.com/termsofservice.
         4. Professional Services Warranty.
         4.1 Professional Services Warranty. Oracle warrants that (a) it and each of its employees, consultants and subcontractors, if any,
         that it uses to provide and perform Professional Services has the necessary knowledge, skills, experience, qualifications, and
         resources to provide and perform the services in accordance with this SOW; and (b) the Professional Services will be performed for
         and delivered to Customer in a good, diligent, workmanlike manner in accordance with industry standards. Oracle’s ability to
         successfully perform hereunder is dependent upon Customer’s provision of timely information, access to resources, and
         participation. If through no fault or delay of Customer the Professional Services do not conform to the foregoing warranty, and
         Customer notifies Oracle within sixty (60) days of Oracle’s delivery of the Professional Services, Customer may require Oracle to
         re-perform the non-conforming portions of the Professional Services.
         4.2 Disclaimer. SECTION 4.1 ABOVE SETS FORTH THE SOLE AND EXCLUSIVE WARRANTIES AND REMEDIES RELATED
         TO THE PROFESSIONAL SERVICES, DELIVERABLES, AND TOOLS UNDER THIS ADDENDUM. THERE ARE NO OTHER
         WARRANTIES OR CONDITIONS, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THOSE OF
         MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, SATISFACTORY QUALITY, TITLE AND NON-
         INFRINGEMENT. EXCEPT AS PROVIDED HEREIN, THE PROFESSIONAL SERVICES AND DELIVERABLES PROVIDED TO
         CUSTOMER ARE ON AN “AS IS” AND “AS AVAILABLE” BASIS.
         5. Limitations of Liability for Professional Services. IN NO EVENT SHALL EITHER PARTY OR ITS AFFILIATES HAVE ANY
         LIABILITY TO THE OTHER PARTY OR ITS AFFILIATES ARISING OUT OF OR IN CONNECTION WITH THIS ADDENDUM OR
         THE APPLICABLE SOW FOR ANY LOST PROFITS OR REVENUE OR FOR INCIDENTAL, CONSEQUENTIAL, PUNITIVE,
         COVER, SPECIAL, RELIANCE OR EXEMPLARY DAMAGES, OR INDIRECT DAMAGES OF ANY TYPE OR KIND HOWEVER
         CAUSED, WHETHER FROM BREACH OR REPUDIATION OF CONTRACT, BREACH OF WARRANTY, NEGLIGENCE, OR
         OTHERWISE (AND WHETHER OR NOT THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES).
         NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE APPLICABLE SOW OR AGREEMENT, THE MAXIMUM
         LIABILITY OF ORACLE AND ITS AFFILIATES ARISING OUT OF OR IN THE CONNECTION WITH THIS ADDENDUM OR THE
         APPLICABLE SOW WHETHER SUCH LIABILITY ARISES FROM ANY CLAIM BASED ON BREACH OR REPUDIATION OF
         CONTRACT, BREACH OF WARRANTY, NEGLIGENCE, OR OTHERWISE SHALL BE THE AMOUNT PAID BY CUSTOMER FOR
         SUCH PROFESSIONAL SERVICES UNDER THE APPLICABLE SOW. BOTH PARTIES ACKNOWLEDGE THAT THE FEES
         REFLECT THE ALLOCATION OF RISK SET FORTH IN THIS ADDENDUM AND THAT THE PARTIES WOULD NOT ENTER INTO
         THIS ADDENDUM OR THE APPLICABLE SOW WITHOUT THESE LIMITATIONS ON THEIR LIABILITY. CERTAIN STATES
         AND/OR JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF INCIDENTAL OR CONSEQUENTIAL DAMAGES, IN WHICH
         CASE SUCH DAMAGES SHALL BE SUBJECT TO THE LIMITATIONS IN THIS SECTION. NOTWITHSTANDING ANYTHING TO
         THE CONTRARY IN THIS SECTION, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY TO THE EXTENT SUCH
         LIABILITY WOULD NOT HAVE OCCURRED BUT FOR THE OTHER PARTY’S FAILURE TO COMPLY WITH THE TERMS OF
         THIS ADDENDUM OR THE APPLICABLE SOW. NOTHING IN THIS AGREEMENT EXCLUDES OR RESTRICTS THE LIABILITY
         OF EITHER PARTY FOR DEATH OR PERSONAL INJURY RESULTING FROM ITS NEGLIGENCE.
         6. Term. This Addendum shall be effective as of the Effective Date of the Agreement and shall continue in effect during the Term
         of the Agreement. Each SOW shall commence on the date it is last signed, and shall expire upon completion of the project set forth
         in the applicable SOW, or as otherwise set forth in the applicable SOW. Once signed by both parties, a SOW and/or an
         Estimate/Order Form shall be non-cancellable, except as otherwise explicitly stated in such SOW or Estimate/Order Form. Sections
         3.1, 4.2 and 5 through 9 shall survive termination of this Addendum.
         7. Subcontracting. Oracle’s relationship with Customer pursuant to this Addendum will be that of an independent contractor.
         Neither party will have any authority to bind the other, to assume or create any obligation, to enter into any agreements, or to make
         any warranties or representations on behalf of the other. Nothing in this Addendum shall be deemed to create any agency,
         partnership or joint venture relationship between the parties. Each party is solely responsible for all of its employees and agents
         and its labor cost and expenses and for any and all claims, liabilities or damages or debts of any type whatsoever that may arise on
         account of each party’s activities or those of its employees or agents in the performance of this Addendum. Oracle reserves the right
         to use third parties (who are under a covenant of confidentiality with Oracle), including, but not limited to, offshore subcontractors to
         assist with the Professional Services, including, without limitation, any data migration, configuration, implementation and custom
         code development processes.
         8. Non-Impediment. Nothing in this Addendum shall be construed as precluding or limiting in any way the right of Oracle to provide
         consulting, development, or other services of any kind to any individual or entity (including without limitation performing services or
         developing materials which are similar to and/or competitive with the Professional Services and/or Deliverables hereunder).




         Oracle Subscription Services Agreement (v010118)        Page 11 of 12           Oracle America, Inc - Confidential Information
DocuSign Envelope ID: 859D332E-F8CD-483B-9FAD-F3D4BD83B84A
                      Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 13 of 18
                                                       Subscription Services Agreement


         9. Entire Addendum. The parties acknowledge that they have had previous discussions related to the performance by Oracle of
         Professional Services for Customer and the possible strategies which may be used by Oracle to implement the Service to achieve
         the requirements identified by Customer. This Addendum, together with the attached exhibits that are incorporated by reference,
         and the Agreement, constitute the complete agreement between the parties and supersede all prior or contemporaneous
         agreements or representations, written or oral, concerning the subject matter of this Addendum and such exhibits. The parties
         expressly disclaim any reliance on any and all prior agreements, understandings, RFPs, verbal and/or written communications
         related to the Professional Services to be provided by Oracle. No other act, document, usage or custom shall be deemed to amend
         or modify this Addendum unless agreed to in writing signed by a duly authorized representative of both parties.




         Oracle Subscription Services Agreement (v010118)     Page 12 of 12        Oracle America, Inc - Confidential Information
DocuSign Envelope ID: 859D332E-F8CD-483B-9FAD-F3D4BD83B84A
                        Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 14 of 18
                                                                         Page 1 of 5
                                                                                                                               Estimate
                                                                         Date                                                          11/27/2018
    Oracle America, Inc.
    500 Oracle Parkway                                                   Estimate #                                                       563897
    Redwood Shores, California 94065
    800 762 5524
    www.netsuite.com

    Customer Name & Address                                      Provisioning Email                             nathan@morsecom.com
    Morse Communications, Inc.
    395 East Dr.
    Melbourne FL 32904-1030
    United States


     Item                              Qty   Description                                                           Term Mos.            Amount

     NetSuite SuiteSuccess              1    NetSuite SuiteSuccess Retail Cloud Service includes:                        60       $239,940.00
     Retail Cloud Service                    ** ERP with G/L, Accounts Payable, Purchasing, Inventory, Order
                                             Entry, A/R, Expense Reporting, Advanced Shipping with
                                             integrated UPS or FedEx shipping depending on your location
                                             ** NetSuite CRM Sales Force Automation with quote and order
                                             management, Marketing Automation with campaigns; Customer
                                             Service/Support
                                             ** Productivity tools including contacts/calendar/events
                                             ** NetSuite OneWorld Enabled, includes subsidiary management
                                             within customer's home country for a single currency. Additional
                                             countries/currencies require separate purchase of OneWorld
                                             ** NetSuite Financial Management Cloud Service
                                             ** NetSuite Billing Management Cloud Service (part of Financial
                                             Management, not SuiteBilling)
                                             ** NetSuite Inventory Management Cloud Service
                                             ** NetSuite Procurement Management Cloud Service
                                             ** Customer, Vendor and Partner Center logins
                                             ** Real-time Dashboards with key business metrics, report
                                             snapshots
                                             ** 5 Employee Self-Service Users
                                             ** 30,000 integrated bulk mail merges per month
                                             ** 120,000 campaign emails per year with no single blast
                                             exceeding 10,000 recipients
                                             ** 10 GB File Cabinet and 10 GB Data storage per account
                                             ** NetSuite Basic Customer Support. Current URL Terms for
                                             support are located at www.netsuite.com/supportterms

     NetSuite      Project              1    Project Management Cloud Service includes:                                  60           $35,940.00
     Management Mid-Market                   ** Estimated Costing
     Cloud Service                           ** Project Time Tracking
                                             ** Project Task Management
                                             ** Utilization & Backlog Reporting

     NetSuite Fixed Asset               1    Fixed Asset Management:                                                     60           $35,940.00
     Management Mid-Market                   ** Acquire, Depreciate, Dispose and Revalue assets
     Cloud Service                           ** Depreciation Management
                                             ** Asset Process Accounting Automation
                                             ** Real Time Asset Reporting

     NetSuite General Access           27    General access user for NetSuite.                                           60       $160,380.00
     Cloud Service User

     NetSuite             Sandbox       1    Sandbox Environment for NetSuite Customers                                  60           $53,520.00
     E nv i r o n m e n t   Cloud            ** Replicates production environment including data and
     Service                                 customizations
                                             ** Isolated environment – changes shielded from live production
                                             account
                                             ** One production environment replication for each month of term
                                             is included
                                             ** Administrators may provide sandbox access to all production
                                             users as needed
DocuSign Envelope ID: 859D332E-F8CD-483B-9FAD-F3D4BD83B84A
                      Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 15 of 18
                                                                         Page 2 of 5
                                                                                                                             Estimate
                                                                         Date                                                    11/27/2018
    Oracle America, Inc.
    500 Oracle Parkway                                                   Estimate #                                                 563897
    Redwood Shores, California 94065
    800 762 5524
    www.netsuite.com



     Item                              Qty   Description                                                         Term Mos.        Amount

                                             Development Environment
                                             ** Access to Development Environments includes 3 distinct
                                             accounts with no data
                                             ** Isolated environment – changes shielded from live production
                                             account.
                                             ** 10 full access users per Development account
                                             ** 10 GB File Cabinet and 10 GB Data storage per account
                                             ** Same features and Cloud Service as the production account
                                             ** Accounts cannot be used for production purpose

                                             NetSuite uptime guarantee does not apply to Sandbox &amp;
                                             Development Environments.

     NetSuite Premium Support           1    Users of NetSuite Premium Support are authorized to access the            60      $53,520.00
                                             services: Users of NetSuite Premium Support are authorized to
                                             access the services: 24x7 access for critical support; Extended
                                             hours for non-critical issues (S3’s); improved Response Time
                                             Goals; functional questions logged via SuiteAnswers, and
                                             additional Authorized Contacts are provided (4). Current URL
                                             Terms for support are located at www.netsuite.com/supportterms

                                                                                                                              $579,240.00

     Discount                                Discount                                                                        ($355,590.00)

                                                                                                                              $223,650.00

     NetSuite SuitePeople US           70    Full-service US payroll, includes: Employee Center, Payroll Tax           60      $63,000.00
     Payroll Cloud Service                   Calculations, Direct Deposit, Expense Reimbursement,
                                             Remittances, ACA Reporting and Filing, Tax Filing, Compliance
                                             and Reporting.

                                             SuitePeople Payroll pricing is based on ‘per employee per month’
                                             basis and is calculated as number of unique employees paid
                                             through Payroll each month.

                                                                                                                               $63,000.00

     Discount                                Discount                                                                         ($37,800.00)

                                                                                                                               $25,200.00

     Customer Learning Cloud            1    CONTACT NAME: EMAIL: Customer Learning Cloud Support                      12       $9,996.00
     Support Pass-1 user                     Pass for 1 user. The Customer Learning Cloud Support Pass
                                             contains online access to the courses included as detailed in the
                                             http://www.netsuite.com/termsofservice description(for the
                                             number of specified users for the contract term (each person is a
                                             “confirmed user”). The confirmed users* are the only persons
                                             who may use the course and/or materials. Sharing the training
                                             with others in any way is expressly prohibited. These training
                                             services shall be provided pursuant to the Customer Learning
                                             Cloud Support Pass terms and conditions found at http://
                                             www.netsuite.com/termsofservice. By signing this Estimate/Order
                                             Form, you agree to be bound by the Customer Learning Cloud
                                             Support Pass terms and conditions.

                                                                                                                                $9,996.00

     Discount                                Discount                                                                          ($4,996.00)

                                                                                                                                $5,000.00

     Implementation Service -           1    The price for the Implementation Service will be fixed as per the         12      $93,400.00
     Fixed Bid                               agreed upon Statement of Work.
DocuSign Envelope ID: 859D332E-F8CD-483B-9FAD-F3D4BD83B84A
                      Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 16 of 18
                                                                         Page 3 of 5
                                                                                                                                 Estimate
                                                                         Date                                                        11/27/2018
    Oracle America, Inc.
    500 Oracle Parkway                                                   Estimate #                                                     563897
    Redwood Shores, California 94065
    800 762 5524
    www.netsuite.com



     Item                              Qty   Description                                                          Term Mos.           Amount

                                                                                                                                   $93,400.00

     Discount                                Discount                                                                             ($48,400.00)

                                                                                                                                   $45,000.00

     Payroll    Implementation          1    The price for the Payroll Implementation Service will be fixed as              12      $4,500.00
     Service                                 per the agreed upon Statement of Work.

                                                                                                                                    $4,500.00

     Discount                                Discount                                                                              ($3,000.00)

                                                                                                                                    $1,500.00



                                                                                                                 Subtotal         $300,350.00

                                                                                                                    Total         $300,350.00
DocuSign Envelope ID: 859D332E-F8CD-483B-9FAD-F3D4BD83B84A
                        Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 17 of 18
                                                                                Page 4 of 5
                                                                                                                                           Estimate
                                                                                Date                                                              11/27/2018
    Oracle America, Inc.
    500 Oracle Parkway                                                          Estimate #                                                           563897
    Redwood Shores, California 94065
    800 762 5524
    www.netsuite.com


     A. Terms of Your Order

      1. Agreement

      Except as set forth above, the terms and conditions of the applicable agreement between you and Oracle (including any updated URL Terms or
      other applicable web based terms in effect as of the date of this document) shall apply to the products and/or services set forth on this document.
      This document is non-cancellable and all fees are non-refundable, unless otherwise explicitly stated in this document or in the Agreement. For
      clarity, the Service Start Date shall be the date this document is signed by you, unless a different date is specified as the Service Start Date.

      The Oracle Data Processing Agreement covering the NetSuite services, which may be found at www.oracle.com/contracts (“Data Processing
      Agreement”), is incorporated herein by this reference and describes how Oracle will process Personal Data (as defined therein) that Customer
      provides to Oracle as part of Oracle’s provision of the NetSuite services to Customer under this Estimate/Order Form (“order”), unless otherwise
      stated in the Data Processing Agreement or this order. Customer’s signature on this order constitutes Customer’s agreement to the Data Processing
      Agreement, unless stated otherwise in the Subscription Services Agreement or License Agreement that governs this order. This Data Processing
      Agreement only applies to NetSuite services included in this order and does not apply to the following services that may be included in this order:
      Mobile Push Notifications (a feature of the NetSuite for iPhone Mobile Application), any NetSuite POS Cloud Services, OrderMotion, TribeHR,
      Venda, Monexa, or Light CMS, or any other services identified by Oracle as being excluded from the applicability of this Data Processing
      Agreement. The Data Processing Agreement also does not apply to any (1) demonstration accounts, trials, beta releases, release preview or other
      similar versions of the services or (2) any features, services or products which are provided pursuant to a separate agreement or by a party other
      than Oracle America, Inc. (e.g. where Oracle is merely a billing/collection agent) including but not limited to Celigo, Pacejet, Actian, Dun and
      Bradstreet, and Coupa. For purposes of this order, (a) Section 1.1(iii) of the Data Processing Agreement is replaced with the following: “(iii) the
      Privacy Policy found at http://www.netsuite.com/portal/privacy.shtml (or other location as may be updated by Oracle) and the Data Security
      Addendum found at www.netsuite.com/tos (i, ii and iii collectively the “Cloud Services Agreement”): (b) all references to “Service Specifications” in
      the Data Processing Agreement shall be replaced with “Cloud Services Agreement”; (c) all references to “Your Content” in the Data Processing
      Agreement shall be replaced with “Customer Data.”; and (d) references to the “Cloud Services Hosting and Delivery Policies” shall be replaced by
      the applicable Data Security Addendum found at www.netsuite.com/tos.


      2. Start Date



      3. Subscription Services Payment Terms

      Net 30


      4. Subscription Services Payment Frequency

      In Advance


      5. Professional Services Payment Terms

      Net 30


      6. Currency

      USD


      7. Offer Valid Through

      12/27/2018


      8. Customer Reference

      Oracle may refer to You as an Oracle customer of the ordered Services in sales presentations, marketing materials and activities.
DocuSign Envelope ID: 859D332E-F8CD-483B-9FAD-F3D4BD83B84A
                        Case 4:21-cv-05363-DMR Document 1-1 Filed 07/13/21 Page 18 of 18
                                                                                 Page 5 of 5
                                                                                                                                              Estimate
                                                                                 Date                                                               11/27/2018
    Oracle America, Inc.
    500 Oracle Parkway                                                           Estimate #                                                             563897
    Redwood Shores, California 94065
    800 762 5524
    www.netsuite.com


     B. Additional Order Terms

      1. Price Lock

      During the first 5 year(s) of this Agreement, Customer may add Cloud Services (excluding third party modules) at the same percentage discount in
      effect for other Cloud Services in the applicable Estimate/Order Form for the then current subscription term (the 'Price Lock')


      2. Renewal Cap

      For up to one (1) twelve (12) month Renewal Term immediately following the initial subscription term and subject to Customer’s compliance with the
      terms set forth in this Agreement, Customer’s renewal pricing for the Service and number of Users that are set forth on the initial Estimate/Order
      Form shall not be increased by more than 3% per annum (the “Renewal Cap”), applied to the discounted fees set forth on such Estimate/Order
      Form for the applicable Service and Users. The aforementioned Price Lock and Renewal Cap pricing shall not be applicable if: (a) the Service and
      number of Users on a renewal Estimate/Order Form are not equal to or greater than those shown on the applicable Estimate/Order Form(s) for the
      immediately preceding subscription term; or (b) Customer (or an Affiliate that has a direct or indirect controlling interest in Customer) is acquired or
      (c) Customer acquires an entity (including, but not limited to acquisition due to merger, share purchase, disposition of all or substantially all of
      Customer’s assets or any transactions having similar effect). In addition, if the number of Customer’s and its Affiliates’ employees or Users increases
      during the initial subscription term or any Renewal Term and such increase would require access to a different edition of the Service (as set forth on
      Oracle’s then current price list), then Customer’s current discount for the existing edition of the Service (taking into account any applicable Renewal
      Cap increases) will be applied to the standard list price for such new edition and associated Users.




     I AGREE TO THE FEES AND TERMS OF THIS ESTIMATE:


     ______________________________            ______________________________             _____________
     Print Name                                Signature                                  Date

     Upon your execution, this document is a binding order for the products and services set forth herein.

     Oracle relies on the accuracy of the billing information listed above, and is unable to issue a Credit Memo or resubmit an invoice due to incorrect
     billing information listed. Please ensure your company name, addresses and contacts included on this document are correct.

     Oracle does not accept credit card payments for invoices of more than $99,999.
